Citation Nr: 1329336	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO in New York, New York currently 
has jurisdiction over the Veteran's claim.  The Board 
remanded the issue in November 2012 for further development. 
 
In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
The documents in this file have been reviewed and considered 
as part of this appeal. 
 
On several occasions, including in his October 2008 notice 
of disagreement (VA Form 21-4138) and June 2009 substantive 
appeal (VA Form 9), the Veteran raised the issues of 
entitlement to service connection for a left lower extremity 
disability other than varicose veins (to include a 
neurologic disability and chronic venous insufficiency with 
incompetent deep venous system and marked venous reflux 
disease) as secondary to service-connected varicose veins.  
This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and it is referred to the AOJ 
for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
all substantially gainful employment for which his education 
and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including the 
degree of disability and the effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in March 2013 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also explained what type of information 
and evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is 
required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, his statements in support of the claim are of 
record.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has 
been identified.  The Board has also perused the medical 
records for references to additional treatment reports not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the Veteran's 
claim.  

Additionally, the Board finds that there has been 
substantial compliance with the prior remand instructions.  
Indeed, in November 2012, the Board ordered that the Veteran 
be scheduled for a VA examination to determine the impact of 
his service-connected disabilities on his employability.  
This was accomplished in April 2013.  The examination report 
is thorough and was responsive to the Board's inquiry.

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU
 
VA will grant entitlement to a TDIU when the evidence shows 
that a Veteran is precluded, by reason of his service-
connected disabilities, from securing and following 
"substantially gainful employment" consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 
 
The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). 
 
The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common 
etiology or a single accident or disabilities affecting a 
single body system will be considered as one disability for 
the above purposes of one 60 percent disability or one 40 
percent disability.  38 C.F.R. § 4.16(a). 
 
The Board must evaluate whether there are circumstances in a 
Veteran's case, apart from any non service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service- connected conditions.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 
Vet. App. 375 (1993).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a). 
 
The Veteran is now service-connected for the following 
disabilities: varicose veins, left lower extremity, 
postoperative, rated 20 percent disabling; post-operative 
linear scar on left ankle, rated 10 percent disabling; and 
left varicocele rated 0 percent disabling.  His combined 
disability rating is 30 percent.    

The claim arose when the Veteran underwent an August 2011 VA 
social work evaluation (Virtual VA).  He reported that he 
had retired early from gainful employment due to physical 
problems that were partially service related. 

Pursuant to the Board's November 2012 remand, the Veteran 
underwent a VA examination in April 2013.  The examiner 
reviewed the claims file in conjunction with the 
examination.  The examiner found that with regard to the 
Veteran's scars, there had been no change since the July 
2010 VA examination (at which time all scars were 
superficial, with no signs of skin breakdown, inflammation, 
edema, keloid formation, abnormal texture, hyper/hypo 
pigmentation, induration, inflexibility, elevation, 
depression, adherence to underlying tissue, or any other 
disabling effects).  With respect to the Veteran's vascular 
disability, he reported having a deep blood clot in 1976.  
He stated that his specialist determined that his venous 
insufficiency was due to the clot.  He still suffered from 
chronic swelling, and aching fatigue, but has not had any 
treatment for it.  He stated that he elevated his legs for 
2-3 hours per night to relieve symptoms.  Regarding his 
varicocele, the Veteran reported that there had never been 
any need for treatment and that it does not affect 
employability in any way.  

The examiner found that it was less likely than not that the 
Veteran's service related disabilities preclude the Veteran 
from securing and following gainful employment for which his 
education and experience would otherwise qualify him.  The 
examiner noted that the Veteran himself stated that he was 
employable.  The Veteran reported that he retired because of 
stress and the fact that he had reached retirement age.  He 
stated that there were no service connected or non-service 
connected disabilities that affect employability.  When 
questioned about the claim, the Veteran related that he did 
not request a TDIU, and he agreed that he can work.  The 
examiner also opined that her opinion would not change if 
the left lower extremity disability (other than varicose 
veins) and/or psychiatric disability were to become service 
connected.  She noted that he was employable even with all 
of his service-connected disabilities.  

Additionally, the Board notes that at the Veteran's February 
2008 VA examination, he reported left lower extremity 
swelling, aching, fatigue, heaviness, pain, and edema. Such 
symptoms occurred while at rest, after short periods of 
standing (approximately 10 minutes), and while sitting and 
walking.  He attempted to elevate his leg for 2 to 3 hours 
every evening, but did not use any compression hose.  He 
reported that he was employed full time and had not lost any 
time from work due to his disability.

At a July 2010 VA examination, the Veteran reported that he 
was retired and that the varicose veins had significant 
effects on his occupation due to lower extremity weakness or 
fatigue, decreased strength, and pain.  The Board also 
acknowledges the August 2011 VA social work evaluation in 
which the Veteran reported that he had retired early from 
gainful employment due to physical problems that were 
partially service related.  (The Board notes that for TDIU 
to be awarded, the service-connected disabilities alone must 
preclude employment, without regard to nonservice-connected 
disorders).  Finally, a June 2012 VA examiner noted that the 
Veteran had been employed in a sedentary position for 35 
years.

The Veteran's disabilities cause him to experience chronic 
pain and swelling in his left leg.  These symptoms have 
resulted in a combined 30 percent schedular rating.  The 
Board notes, however, that he has never claimed that his 
service connected disabilities preclude him from securing 
and following substantially gainful employment consistent 
with his education and occupational experience.  He has 
noted significant effects on his occupation, and on one 
occasion intimated that his service-connected disabilities 
factored into his decision to retire early.  However, he has 
never stated that he could not work solely due to the 
combined effects of his service-connected.  Moreover, at his 
most recent examination, he specifically stated that he 
could work and the VA examiner, following review of the 
record also found that the service-connected disabilities 
did not preclude substantially gainful employment.      

As the Veteran does not have a single service-connected 
disability rated at 60 percent or more and the combined 
rating for his service-connected disabilities is 40 percent, 
he does not meet the schedular requirements for a TDIU.  38 
C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in 
all cases where service-connected disabilities preclude 
gainful employment, regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited 
from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in 
the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) 
for consideration of an extraschedular rating under 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 
(2001).

However, the Board notes that in this case, the Veteran has 
specifically stated that he is employable and that he never 
sought a TDIU.  Under the circumstances, the Board finds 
that the RO was correct in determining that referral to VA's 
Director of Compensation and Pension (C&P) for consideration 
of an extraschedular rating under 38 C.F.R. § 4.16(b) was 
not necessary.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for entitlement to a TDIU must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a TDIU is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


